      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 1 of 56




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



MONTERIA NAJUDA
ROBINSON, as the natural parent
of Jamarion Rashad Robinson and
the representative of the estate of
Jamarion Rashad Robinson,

     Plaintiff,
                                        CIVIL ACTION FILE
v.
                                        NO. 1:18-cv-131-TCB
WILLIAM SAULS; STEVE
SCHRECKENGOST; STEVE
O’HARE; KRISTOPHER
HUTCHENS; JOSHUA MAUNEY;
ERIC HEINZE; SANTEZ
KINDRED; and PAMELA J.
DOYLE, administrator of the
estate of Daniel Doyle,

     Defendants.



                               ORDER

     This case comes before the Court on Defendants’ motions [244,

245, 246, 247] to exclude Dr. Neal Small, Dr. Michael Baden, Roy
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 2 of 56




Bedard, and Dr. Kendall Von Crowns1 as Plaintiff Monteria Najuda

Robinson’s expert witnesses, and Defendants’ motions [248, 249] for

summary judgment.

I.   Background

     A.      Attempted Arrest of Jamarion Robinson

     On August 5, 2016, members of the Southeast Regional Fugitive

Task Force (“SERFTF”), coordinated by the United States Marshal

Service, gathered to serve arrest warrants on Jamarion Robinson, a

twenty-six-year-old African-American male diagnosed with

schizophrenia (hereinafter “Robinson”).

     Robinson was the subject of two active felony arrest warrants, one

for attempted arson of his mother’s home while she was inside asleep,

and one for aggravated assault with a deadly weapon on two Atlanta

Police Department (“APD”) officers. According to the APD report on the

latter incident, the APD officers were responding to a suspicious person

call at an apartment complex. When the officers attempted to detain




     1   Incorrectly named as Randall Crowns in Defendants’ motion.

                                        2
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 3 of 56




Robinson, he drew and pointed a firearm at the them and successfully

fled the scene.

     In preparation for serving the two arrest warrants, Task Force

Officer (“TFO”) O’Hare, the case agent, spoke with Ms. Robinson on the

phone, and she informed O’Hare that her son had possible unmedicated

mental health issues and had not been acting like himself.

     On August 5, O’Hare located Robinson at the apartment of

Robinson’s ex-girlfriend, Dartyngala White. The SERFTF officers met

in a nearby church parking lot in Atlanta to discuss execution of the

warrants. During this meeting, O’Hare briefed the officers on

Robinson’s mental health issues, the crimes giving rise to Robinson’s

active arrest warrants, and the possibility that Robinson was armed.

     TFO Mauney provided the tactical assignments for the warrant

service operation. The plan was to conduct a standard knock-and-

announce operation to give Robinson the opportunity to surrender,

followed by a breach-and-hold if necessary, with the ultimate goal of

gaining peaceful compliance while ensuring public safety.




                                    3
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 4 of 56




     Inspector Heinze was assigned to the first position: shield operator

at the front of the entry team. TFO Hutchens was assigned to the

second position, and TFO Doyle to the third. All members of the

SERFTF team wore markings on their front and back identifying

themselves as law enforcement officers. Heinze carried a ballistic shield

labeled with clearly identifiable “Police” and “US Marshals” markings.

     The SERFTF officers went to the apartment to serve the warrant.

Though the officers knew that White had left the apartment, they did

not know whether anyone other than Robinson was in the apartment.

     The officers initially set a perimeter team around the side and

back of the apartment. Members of the SERFTF team crossed the

elevated walkway to get to the apartment entrance and positioned

themselves outside the front door. Heinze was positioned to the right of

the front door, and Hutchens was positioned to the left.

     Hutchens then knocked on the door and stated, “police, come to

the door,” and other words to that effect. Several attempts to knock and

announce police presence were made over the course of several minutes.

The knocking was loud enough to be heard behind the apartment

                                    4
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 5 of 56




building and by neighbors. There was no verbal response to the knock-

and-announce, though an officer stationed behind the building saw

someone look out of a second-floor bedroom window.

      When no one came to the door, O’Hare gave the command to

breach the door. The team knocked again and announced, “police, we

are going to breach the door.” There was no response. TFO Sauls

breached the door with a ram and returned to his position in the

tactical stack.

      The officers maintained their position at the apartment doorway

for at least one minute after the door was breached, pursuant to

SERFTF standard practice. Heinze held the door open with his left foot,

and other officers announced, “police, U.S. Marshals, come to the door”

several times. The announcements were loud enough to be heard behind

the apartment building and by neighbors.

      From their positions to the right and left of the door, Heinze and

Hutchens could observe the inside of the apartment. Doyle was

positioned between Heinze and Hutchens in the doorway.




                                    5
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 6 of 56




     A partially enclosed stairwell was to the right of the front door.

Heinze could not see the landing at the top of the stairs due to a wall

that went most of the way down the stairwell, though he could hear

movement upstairs. He continued to instruct Robinson to come out.

     He then saw feet near the top of the stairs and repeatedly stated,

“show me your hands,” “come down the stairs slowly,” and words to that

effect. Robinson grunted a verbal acknowledgement, though Heinze

could not understand what was said. Heinze could see Robinson’s feet

begin to move down the stairs one at a time in a slow, deliberate

fashion.

     After Robinson had taken several steps, Heinze could not see his

face but could see that his body was slightly bent. Heinze again

instructed Robinson to show his hands.

     Heinze saw that Robinson had something cupped in both of his

hands and immediately called out, “he’s got something in his hands.”

Robinson appeared to make incremental movements to gain visibility of

the officers. Doyle then called out, “he’s got a gun,” and at the same

time, Heinze saw that Robinson had a silver and black handgun in both

                                    6
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 7 of 56




of his hands, with his arms bent in front of him and the firearm pointed

at Heinze. Heinze estimates that Robinson was less than ten feet away.

     Believing Robinson to be a threat, Heinze discharged his firearm

several times. Doyle also discharged his firearm. Robinson retreated up

several stairs, but he remained partially in Heinze’s view. Heinze and

other members of the SERFTF ceased fire, remained in the doorway,

and continued to verbally instruct Robinson to drop his weapon and

come out.

     Over the next several minutes, Robinson would intermittently

return to view and point a firearm toward the officers before moving

away. During the engagement, when Robinson would point his firearm

at the officers, Heinze, Doyle, and Hutchens would respond to the

threat with deadly force. Hutchens saw one or more shots strike

Robinson.

     At one point while Robinson was around the wall toward the top of

the stairs, Heinze, Hutchens, and Doyle heard two muffled gunshots

from Robinson’s direction. The three officers also heard what sounded

like Robinson racking the slide of his firearm. Mauney and Sauls, who

                                    7
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 8 of 56




were positioned next to Heinze, heard shots fired from a location that

sounded farther away than the SERFTF officers’ location. Mauney also

heard the racking of a firearm.

     During the moments when Robinson did not pose an immediate

threat, the officers repeatedly issued verbal warnings, instructing

Robinson to show his hands, drop the weapon, and come out. The

commands were loud enough to be heard behind the building. Robinson

did not comply.

     Throughout the exchange, the officers felt that they were in a

vulnerable position due to their location in the doorway, limited

visibility, elevated location on the platform outside the front door, and

exposure to the windows above. They also believed themselves to be at a

disadvantage because of Robinson’s elevated position and ability to

retreat from view.

     At one point after the officers discharged their weapons, Robinson

fell on the floor near the top of the stairs with his chest on the staircase

landing and his legs positioned down the stairs. Heinze, Hutchens, and

Doyle moved from the doorway inside the apartment towards the base

                                     8
       Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 9 of 56




of the stairs to get a better view and tactical position. The officers

observed Robinson moving, rolling back and forth, and breathing, and

they instructed Robinson to put down the weapon and show his hands.

      According to the officers, while Robinson was still on the floor, he

rolled and began to lift the firearm and point it at the officers. Heinze,

Hutchens, and Doyle discharged their firearms toward Robinson. His

hands dropped, and the officers could see neither his hands nor the

firearm. Heinze testifies that Robinson was still moving at this point,

though he was not responding to commands. Hutchens testifies that

there was no further movement from Robinson. In his statement to the

Georgia Bureau of Investigation (“GBI”), Doyle said that Robinson

raised his gun a second time while on the floor, and Doyle responded by

discharging his weapon.2

      Heinze and Hutchens affirm that no further shots were fired at

Robinson once he became unresponsive. Doyle stated the same in his

GBI interview.



      2 TFO Doyle died from an unrelated condition before he could provide a sworn
declaration.

                                        9
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 10 of 56




     To determine whether Robinson was incapacitated or whether he

continued to pose a threat, Hutchens deployed a flashbang device. He

threw the device over the stairs into the second-floor hallway on the

other side of Robinson. The device detonated near the landing area.

Robinson did not respond or otherwise react.

     Because the officers still could not see Robinson’s hands or

firearm, Mauney deployed a reconnaissance video robot to the top of the

stairs. The robot’s transmitted video indicated that the firearm might

not be in Robinson’s hands. Next, Heinze and Doyle moved up a few

stairs to peek quickly at the second floor, locate the firearm, and see if

there was movement from Robinson.

     Then, Heinze covered Sauls with the shield while the two officers

moved up the stairs to retrieve Robinson. Sauls pulled Robinson down

the stairs by his ankles, away from the firearm. Heinze called out when

he could see that Robinson’s hands were clear from the firearm. He saw

the firearm at the top of the stairwell landing. As Sauls reached the

bottom of the stairs, Hutchens helped pull Robinson into the living

room. Hutchens handcuffed Robinson and turned him onto his back.

                                    10
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 11 of 56




     TFO Durand, the tactical medic, arrived to administer first aid.

He cut off Robinson’s t-shirt and placed him on supplemental oxygen.

He began rendering aid within seconds and continued until fire

department personnel arrived. Robinson was declared dead at the

scene.

     B.     GBI Investigation

     The SERFTF turned over control of the scene to the East Point

Police Department, who asked the GBI to investigate the incident.

During their crime scene investigation, the GBI recovered a HiPoint

.380 pistol from the landing at the top of the stairs. The recovered

HiPoint was covered in blood; there was blood on the handle, within the

trigger guard, and on the part of the barrel covered by the slide. The

blood was submitted for DNA testing, and it was matched exactly to

Robinson. No fingerprints were found on the recovered HiPoint or its

magazine.

     The GBI recovered three spent .380 shell casings from the landing

and stairs, which were determined to have been fired from the HiPoint.

The GBI recovered two live .380 auto cartridges from the landing on the

                                    11
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 12 of 56




second floor. The GBI also noted two defects in the stairwell wall that

indicated that bullets had been fired at a downward trajectory toward

the door of the apartment.

     Two .380 bullets were found in the front bedroom on the second

floor of the apartment, the bedroom above the front door that shared

the wall with the stairwell. One bullet was determined to have been

fired by the recovered HiPoint. The other bullet was too deformed for a

precise match but was consistent with having been fired from the

HiPoint. Special Agent Clint Thomas, the GBI’s lead investigating

agent on the case, concluded that shots were fired from at or near the

stop of the stairwell down toward the front door.

     A forensic examination of the HiPoint revealed the firearm to be

operable despite having some damage to the muzzle and dustcover. A

trigger test was not performed because the internal parts of the firearm

had rusted. The rust is not visible in the photographs of the firearm

taken at the scene, and the GBI firearms examiner believes it was

caused by the latent fingerprint examination.

     Gunshot residue was found on Robinson’s t-shirt.

                                   12
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 13 of 56




      The Fulton County Medical Examiner identified seventy-six

distinct lacerations on Robinson’s body and recovered forty-two bullets

from his body. Robinson received no wounds to his brain, spinal column,

neck, or heart. No evidence of soot or stippling was found around any of

the wounds.

      Roughly one hundred bullets were fired during the course of the

incident. Fourteen bullet or bullet fragments recovered from the scene

were fired from a Glock .40 pistol, the weapon Heinze was carrying.

Thirteen additional bullets or fragments were consistent with having

been fired from a Glock pistol. Four recovered bullets were fired from an

H&K MP5 9mm submachine gun, the weapon Hutchens was carrying

and had set to semi-automatic fire. Thirty-four recovered bullets, bullet

jackets, and bullet jacket fragments were fired from an H&K UMP .40

submachine gun, the weapon Doyle was carrying and had set to

automatic fire.3




      3 An additional twenty-six bullets, bullet fragments, bullet jacket fragments,
lead cores, and lead fragments could not be identified or were not suitable for
comparison purposes.

                                         13
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 14 of 56




     No shell casings from a .40 caliber or 9mm weapon were found on

the second floor, on the upstairs landing, at the top of the stairs, or any

higher in the apartment than the third step from the bottom.

     Two bystander videos were recovered that captured portions of the

incident. One video was filmed by neighbor Larry Michaels on a mobile

phone. In Michaels’s video, about twenty-two seconds after the

flashbang is deployed, a noise is heard that Defendants and the

investigating GBI officers agree sounds like a burst of automatic

gunfire. The entrance to the apartment is out of view of the camera

when the noise is heard.

     C.    Ms. Robinson’s Lawsuit

     Based on these facts, Ms. Robinson brought this suit asserting

several claims: (1) violation of the Fourth Amendment and conspiracy

under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics against the SERFTF officers; (2) conspiracy under Bivens

against the SERFTF officers; (3) battery and wrongful death under

state law against the SERFTF officers; and (4) excessive force under 42




                                    14
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 15 of 56




U.S.C. § 1983 against the City of Atlanta, Clayton County, and Fulton

County (collectively, the “Defendant-Municipalities”).4

      This Court granted [128] the Defendant-Municipalities’ motions to

dismiss. The case remains pending as to the Defendant-SERFTF

officers in their individual capacities.

      On August 27, 2020, the Defendants filed Daubert motions [244,

245, 246, 247] to exclude Ms. Robinson’s expert witnesses. Defendants

Heinze and Hutchens filed a motion [248] for summary judgment,5 and

Defendants Kindred, Mauney, O’Hare, Sauls, and Schreckengost filed a

motion [249] for summary judgment. The motions are ripe for the

Court’s review.

II.   Legal Standard

      A.    Summary Judgment

      Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to judgment


      4Ms. Robinson has amended her complaint three times. The operative
pleading is her third amended complaint [92].
      5  This motion has been adopted by Defendant Pamela J. Doyle, administrator
of the estate of Daniel Doyle [302].

                                       15
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 16 of 56




as a matter of law.” FED. R. CIV. P. 56(a). There is a “genuine” dispute as

to a material fact if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” FindWhat Inv’r Grp. v.

FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In making this

determination, “a court may not weigh conflicting evidence or make

credibility determinations of its own.” Id. Instead, the court must “view

all of the evidence in the light most favorable to the nonmoving party

and draw all reasonable inferences in that party’s favor.” Id.

     “The moving party bears the initial burden of demonstrating the

absence of a genuine dispute of material fact.” Id. (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986)). If the nonmoving party would have

the burden of proof at trial, there are two ways for the moving party to

satisfy this initial burden. United States v. Four Parcels of Real Prop.,

941 F.2d 1428, 1437–38 (11th Cir. 1991). The first is to produce

“affirmative evidence demonstrating that the nonmoving party will be

unable to prove its case at trial.” Id. at 1438 (citing Celotex Corp., 477

U.S. at 331). The second is to show that “there is an absence of evidence

                                     16
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 17 of 56




to support the nonmoving party’s case.” Id. (quoting Celotex Corp., 477

U.S. at 324).

     If the moving party satisfies its burden by either method, the

burden shifts to the nonmoving party to show that a genuine issue

remains for trial. Id. At this point, the nonmoving party must “‘go

beyond the pleadings,’ and by its own affidavits, or by ‘depositions,

answers to interrogatories, and admissions on file,’ designate specific

facts showing that there is a genuine issue for trial.” Jeffery v. Sarasota

White Sox, Inc., 64 F.3d 590, 593–94 (11th Cir. 1995) (quoting Celotex

Corp., 477 U.S. at 324).

     B.    Daubert

     Federal Rule of Evidence 702, which governs the admissibility of

expert testimony, provides that

            A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify in the
     form of an opinion or otherwise if: (a) the expert’s scientific,
     technical, or other specialized knowledge will help the trier
     of fact to understand the evidence or to determine a fact in
     issue; (b) the testimony is based on sufficient facts or data;
     (c) the testimony is the product of reliable principles and
     methods; and (d) the expert has reliably applied the
     principles and methods to the facts of the case.

                                    17
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 18 of 56




Although the rules provide the Court with only limited guidance, the

United States Supreme Court’s opinion in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), is instructive. “Unlike an

ordinary witness, . . . an expert is permitted wide latitude to offer

opinions, including those that are not based on firsthand knowledge or

observation.” Id. at 592 (citation omitted). Trial courts therefore act as

“gatekeepers” to ensure that a proposed expert’s testimony is not only

relevant, but reliable. Id. at 589. To that end, district courts are

“charged with screening out experts whose methods are untrustworthy

or whose expertise is irrelevant to the issue at hand.” Corwin v. Walt

Disney Co., 475 F.3d 1239, 1250 (11th Cir. 2007).

     As a gatekeeper, the trial court should conduct a “rigorous

three-part inquiry” to determine whether

     (1) the expert is qualified to testify competently regarding
     the matters he intends to address; (2) the methodology by
     which the expert reaches his conclusions is sufficiently
     reliable as determined by the sort of inquiry mandated in
     Daubert; and (3) the testimony assists the trier of fact,
     through the application of scientific, technical, or specialized
     expertise, to understand the evidence or to determine a fact
     in issue.



                                     18
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 19 of 56




United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (quoting

City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir.

1998)). Although there is inevitable overlap among the three prongs of

this analysis, trial courts must be cautious not to conflate them, and the

proponent of expert testimony bears the burden to show that each

requirement is met. Id.

     Daubert sets forth a list of factors to be considered regarding the

reliability of a proposed expert’s testimony. These factors include

(1) whether the expert’s theory can be and has been empirically tested;

(2) whether the expert’s theory has been subjected to peer review and

publication; (3) the known or potential error rate of the expert’s theory;

and (4) whether the expert’s theory is generally accepted in the

scientific community. Daubert, 509 U.S. at 593–94.

     These factors bear on the Court’s inquiry, but do not compose a

definitive checklist. Id. at 593. Not every factor “will apply in every

case, and in some cases other factors will be equally important in

evaluating the reliability of proffered expert opinion.” Frazier, 387 F.3d




                                     19
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 20 of 56




at 1262. Thus, the trial court has considerable leeway to determine

whether proffered expert testimony is reliable. Id.

     Finally, the district court must assess whether the expert

testimony will assist the trier of fact. Put another way, the Court must

ask whether the expert testimony “concerns matters that are beyond

the understanding of the average lay person.” Id. (citing United States

v. Rouco, 765 F.2d 983, 995 (11th Cir. 1985)).

III. Discussion

     A.    Motions for Summary Judgment

     Defendants move for summary judgment based on qualified

immunity. They argue that Ms. Robinson cannot overcome their

qualified immunity by establishing a constitutional violation of a clearly

established right.

     In Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388, 395–97 (1971), the Supreme Court held that

injured plaintiffs may bring a cause of action against federal officers

based on violations of their constitutional rights.




                                    20
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 21 of 56




      Ms. Robinson alleges Bivens claims for excessive force and

conspiracy. However, government officials performing discretionary

functions are sheltered from suit under the doctrine of qualified

immunity on a Bivens claim when their conduct “does not violate clearly

established statutory or constitutional rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982) (citing Procunier v. Navarette, 434 U.S. 555, 565 (1978);

abrogating Wood v. Strickland, 420 U.S. 308, 322 (1975)).

      After the “public official . . . prove[s] that ‘he was acting within the

scope of his discretionary authority when the allegedly wrongful acts

occurred,’” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (quoting

Courson v. McMillian, 939 F.2d 1479, 1487 (11th Cir. 1991)), “the

burden shifts to the plaintiffs to show that qualified immunity is

inappropriate,” Terrell v. Smith, 668 F.3d 1244, 1250 (11th Cir. 2012)

(citing Lee, 284 F.3d at 1194).6




      6  Ms. Robinson does not dispute that Defendants were acting within the scope
of their discretionary authority when they encountered her son.

                                        21
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 22 of 56




      “Faced with a defense of qualified immunity, the Court must first

determine whether [Ms. Robinson] has alleged the deprivation of an

actual constitutional right at all, and if so, proceed to determine

whether that right was clearly established at the time of the alleged

violation.” Anderson v. United States, 107 F. Supp. 2d 191, 196

(E.D.N.Y. 2000) (citing Wilson v. Layne, 526 U.S. 603, 609 (1999); Conn

v. Gabbert, 526 U.S. 286, 290 (1999)); see also Fils v. City of Aventura,

647 F.3d 1272, 1287 (11th Cir. 2011) (noting that “these two steps do

not have to be analyzed sequentially; if the law was not clearly

established, [a court] need not decide if the Defendants actually violated

the Plaintiff’s rights” (citing Oliver v. Fiorino, 586 F.3d 898, 905 (11th

Cir. 2009))).

      The Court will evaluate each Bivens claim individually in light of

Defendants’ assertion that they are entitled to qualified immunity.

            1.   Excessive Force Claim Against Heinze, Hutchens,
                 and Doyle

      The Supreme Court has held that an excessive force claim arising

in the context of an arrest “is most properly characterized as one

invoking protections of the Fourth Amendment, which guarantees
                                     22
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 23 of 56




citizens the right ‘to be secure in their persons . . . against unreasonable

. . . seizures . . . .’” Graham v. Connor, 490 U.S. 386, 394 (1989)

(alterations in original) (quoting U.S. CONST. amend. IV). Accordingly,

claims that law enforcement officers have used excessive force should be

analyzed under the Fourth Amendment objective reasonableness

standard. Id.

     First, the Court must decide whether the facts alleged show that

Defendants’ conduct violated a Fourth Amendment right. Lee, 284 F.3d

at 1197. The Court next determines whether the right violated was

clearly established. Id.

     The Fourth Amendment encompasses “the plain right to be free

from the use of excessive force in the course of an arrest.” Id. (citing

Graham, 490 U.S. at 394–95). To determine whether the amount of

force used was proper, “a court must ask ‘whether a reasonable officer

would believe that this level of force is necessary in the situation at

hand.’” Id. (quoting Willingham v. Loughnan, 261 F.3d 1178, 1186 (11th

Cir. 2001)). The reasonableness should be judged from the perspective

of a reasonable officer on the scene. Id.; see also Graham, 490 U.S. at

                                     23
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 24 of 56




396 (“The ‘reasonableness’ of a particular use of force must be judged

from the perspective of a reasonable officer on the scene, rather than

with the 20/20 vision of hindsight.”); Brown v. City of Huntsville, 608

F.3d 724, 738 (11th Cir. 2010) (“A law enforcement officer receives

qualified immunity for use of force during an arrest if an objectively

reasonable officer in the same situations could have believed the use of

force was not excessive.” (citing Vinyard v. Wilson, 311 F.3d 1340, 1347

(11th Cir. 2002); Graham, 490 U.S. at 396–97; Lee, 284 F.3d at 1197)).

      “Determining whether the force . . . used is ‘reasonable’ . . .

requires a careful balancing of ‘the nature and quality of the intrusion

on the individual’s Fourth Amendment interests’ against the

countervailing governmental interests at stake.” Graham, 490 U.S. at

396 (quoting Tennessee v. Garner, 471 U.S. 1, 8 (1985)). To balance the

reasonableness of an officer’s force, courts should consider (1) “the

severity of the crime at issue,” (2) “whether the suspect poses an

immediate threat to the safety of the officers or others,” and (3)

“whether he is actively resisting arrest or attempting to evade arrest by

flight.” Id.

                                     24
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 25 of 56




     Thus, to establish a constitutional violation, Ms. Robinson must

show that Defendants’ use of force was unreasonable under the

circumstances. After careful review, it is clear that Ms. Robinson has

not carried this burden.

     With respect to the severity of the crime at issue, Defendants

encountered Robinson while serving active arrest warrants for two

violent felonies: attempted arson of his mother’s home while she was

therein, and aggravated assault with a deadly weapon on two police

officers. See, e.g., Taylor v. Freeman, 447 F. App’x 78, 81 (11th Cir.

2011) (finding that the first Graham factor weighed in favor of

reasonable use of deadly force where the officer was aware of the

suspect’s assault on his wife and other acts of family violence);

Crenshaw v. Lister, 556 F.3d 1283, 1292 (11th Cir. 2009) (finding the

officer’s use of force to be objectively reasonable where the plaintiff was

suspected of armed robbery, a serious crime giving the officer reason to

believe that the plaintiff was armed and dangerous). Moreover, by the

time Defendants used deadly force, Robinson had pointed a firearm

toward Defendants. See Spencer v. City of Orlando, 725 F. App’x 928,

                                    25
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 26 of 56




932 (11th Cir. 2018) (finding that the first Graham factor weighed in

favor of reasonableness where by the time the officers used deadly force,

the suspect had committed aggravated assault with a deadly weapon on

the officers).

      It is also undisputed that Robinson actively evaded arrest by

refusing to obey repeated commands to come to the door and surrender.

He continued to resist and evade arrest when he refused to drop his

firearm and instead pointed it and fired it toward Defendants. Penley v.

Eslinger, 605 F.3d 843, 851 (11th Cir. 2010) (finding that the first and

third Graham factors weighed in favor of objectively reasonable use of

force where the suspect brought to school what reasonable officers

believed was a real firearm, threatened the lives of others, and refused

to comply with officers’ commands to drop the weapon); Garczynski v.

Bradshaw, 573 F.3d 1158, 1168–69 (11th Cir. 2009) (finding that the

suspect’s refusal to comply with repeated commands to show his hands,

drop a cell phone, and drop the weapon pointed at his own head

together justified the officers’ “escalation into deadly force”).




                                     26
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 27 of 56




     Turning to the second Graham factor—whether Robinson posed

an immediate threat—“[t]he government has a weighty interest in

protecting members of the public and police officers from the threat of

force.” Penley, 605 F.3d at 851 (citing Garczynski, 573 F.3d at 1166). As

the Eleventh Circuit has clarified, this factor can be reduced to as single

question: “whether, given the circumstances, [the suspect] would have

appeared to reasonable police officers to have been gravely dangerous.”

Id. (quoting Pace v. Capobianco, 283 F.3d 1275, 1281 (11th Cir. 2002)).

Defendants contend that Robinson posed an immediate threat to their

safety or the safety of the public at all times that they discharged their

firearms.

     Ms. Robinson responds that several issues of material fact exist as

to whether and when Robinson posed an immediate threat. Specifically,

she argues that when viewing the facts in the light most favorable to

her, there are genuine disputes as to (1) whether Robinson ever had or

pointed a firearm at Defendants; and (2) whether Robinson, even if in

possession of a firearm, posed a threat to Defendants when they fired at

him after he had fallen.

                                    27
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 28 of 56




     “At summary judgment, [the Court] cannot simply accept the

officer[s’] subjective version of events, but rather must reconstruct the

event in the light most favorable to the non-moving party” to determine

whether the use of force was excessive. Fils, 647 F.3d at 1288 (citing

Vinyard, 311 F.3d at 1347–48). However, “[w]hen opposing parties tell

two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it, a court should not

adopt that version of the facts for purposes of ruling on a motion for

summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007)

(declining to adopt the nonmoving party’s version of events where it was

contradicted by video evidence); see also Mize v. Jefferson City Bd. of

Educ., 93 F.3d 739, 743 (11th Cir. 1996) (noting that a court need not

permit a case to go to a jury when the inferences drawn from the

evidence upon which the nonmovant relies are implausible).

     The Court will resolve factual disputes in the record in Ms.

Robinson’s favor “when sufficient, competent evidence [is] present to

support [her] version of the disputed facts.” Pace, 283 F.3d at 1276; see

also Mize, 93 F.3d at 742 (11th Cir. 1996) (“For factual issues to be

                                    28
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 29 of 56




considered genuine, they must have a real basis in the record.” (quoting

Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir.

1993))). “[S]peculation is insufficient to overcome a summary judgment

motion.” Garrison v. Sam’s E., Inc., 787 F. App’x 627, 630 (11th Cir.

2019).

      First, Ms. Robinson argues that there is a dispute of material fact

as to whether Robinson ever had a weapon or pointed one at

Defendants. She bases her assertion primarily on the fact that

Robinson’s fingerprints were not found on the recovered HiPoint .380

and that his ex-girlfriend never saw him with a weapon.7

      These facts are insufficient to create a genuine dispute as to

whether Robinson had a weapon. See, e.g., Alvarado-Escobedo v. United

States, 817 F. App’x 536, 542 (10th Cir. 2020) (concluding that the

plaintiffs failed to show a genuine factual issue concerning whether the

suspect possessed a pistol or pointed one at the officer and noting that

“direct evidence refutes the inference plaintiffs seek to draw from the


      7 Ms. Robinson cites only White’s unsworn interview, which is hearsay. White
was not deposed, nor did she provide a sworn declaration. Moreover, this purported
fact was not included in Ms. Robinson’s statement of additional material facts.

                                       29
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 30 of 56




witnesses’ previous failure to observe [the suspect] with a firearm”);

King v. Hendricks Cnty. Comm’rs, 954 F.3d 981, 986 (7th Cir. 2020)

(finding that the plaintiff could not make anything of the lack of latent

fingerprints because it was not “affirmative evidence that contradicts

the officers’ testimony” and concluding that the plaintiff’s version of

events does not rise above speculation or conjecture). Moreover, the

GBI’s expert crime scene specialist testified that it is not uncommon to

not find fingerprints on a firearm.

     In light of the direct evidence, no reasonable jury could conclude

that Robinson did not have a firearm or point or fire one toward

Defendants. Robinson was the subject of an active arrest warrant for

pointing a firearm at two APD officers. A HiPoint .380 was recovered

from the scene, and DNA evidence confirmed that Robinson’s blood was

on the HiPoint. Ms. Robinson does not dispute that the GBI recovered

three spent .380 shell casings from the landing and stairs that were

each forensically determined to have been fired from the recovered

HiPoint. The investigation also uncovered two defects in the stairwell

wall that indicated that bullets were fired at a downward trajectory

                                      30
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 31 of 56




from the stairs toward the apartment door, and two .380 bullets in the

upstairs front bedroom, above the front door.8

      Three officers have stated that they saw Robinson with a firearm;

four officers recalled hearing the sounds of someone racking the slide of

a firearm; five officers heard the sounds of two muffled gunshots from

Robinson’s direction; and witnesses heard the SERFTF team

instructing Robinson to drop his weapon.

      Ms. Robinson’s remaining arguments as to why Robinson was not

armed are irrelevant or directly contradicted by the record. She points

to the fact that the recovered HiPoint was reported stolen in 2013. This

has no bearing on whether Robinson possessed the firearm in 2016. She

also argues that an officer yelling “drop the gun” does not necessarily

mean someone is actually trying to aim at and shoot the officer.


      8  Ms. Robinson relies on the expert reports of Dr. Baden and Mr. Bedard in
support of her argument that her son did not fire a gun at Defendants. Dr. Baden’s
opinion on this issue is outside the scope of his expertise in forensic pathology.
Regardless, their opinions that Robinson did not fire a gun toward Defendants, even
if admitted, would be insufficient to create a dispute of fact. Dr. Baden and Mr.
Bedard each based their opinion on the erroneous understanding that the two
HiPoint .380 bullets were recovered from the bedroom behind Robinson, not from
the front bedroom above the front door. In his deposition, Dr. Baden admitted that
if his understanding that two bullets were fired into the back bedroom is incorrect,
he would change his opinion.

                                        31
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 32 of 56




However, the relevant inquiry is whether, at the time force was used,

reasonable officers would have perceived Robinson to be an immediate

threat. See Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir.

2010) (finding use of force objectively reasonable “[r]egardless of

whether [the suspect] had drawn his gun,” where the suspect’s gun was

available for ready use).

     Finally, Ms. Robinson contends that no bullets consistent with

someone firing from upstairs toward downstairs were ever found and

that the recovered firearm was inoperable. Each of these assertions is

contradicted by direct evidence.

     Ms. Robinson has not presented sufficient evidence favoring her

version of events. Indeed, her theory is blatantly contradicted by the

record and unable to “support reasonable inferences sufficient to create

an issue of fact” as to whether Robinson had a weapon or pointed or

fired one toward Defendants. Riley v. City of Montgomery, 104 F.3d

1247, 1251 (11th Cir. 1997) (noting that the plaintiff presented no

evidence to contradict a defendant-officer’s testimony and finding the

plaintiff’s theory of the incident to be “inherently incredible”); see also

                                     32
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 33 of 56




Polk v. Nugent, 554 F. App’x 795, 797 (11th Cir. 2014) (“[I]nference[s]

based on speculation and conjecture [are] not reasonable.” (quoting Ave.

CLO Fund, Ltd. v. Bank of Am., NA, 723 F.3d 1287, 1294 (11th Cir.

2013))).

     Second, Ms. Robinson contends that there is a dispute of material

fact as to whether the Defendants continued to use excessive force after

Robinson no longer posed a threat. It is undisputed that during the

encounter, Robinson fell onto the stairs with his torso on the landing

and his legs coming down the stairs. It is also undisputed that his

capacity decreased during the encounter and that at some point after

falling he stopped moving and became unresponsive.

     According to Defendants’ version of events, they fired at Robinson

while he was on the ground only when he leaned up as if to point his

firearm at them. They also insist that no shots were fired at Robinson

once he became unresponsive.

      According to Ms. Robinson’s version of events, Robinson was so

incapacitated from injuries that he was physically unable to lift any

firearm and point it down the stairs once he had fallen; despite his

                                   33
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 34 of 56




incapacitation, Defendants continued to fire at him. Ms. Robinson also

alleges that after the flashbang was deployed, when Robinson was

indisputably unresponsive, a Defendant climbed the stairs, stood over

her son’s body, and fired two shots into him.

     In support of her theory that Robinson was incapacitated once he

fell, Ms. Robinson points out that several Defendants recall seeing

Robinson struck by bullets prior to falling. She also cites to the forty-

two bullets that were removed from Robinson’s body, the seventy-six

lacerations on his body as depicted in the autopsy photographs, and the

fact that roughly one hundred bullets were fired during the incident as

evidence of excessive force.

     “A police officer is entitled to continue his use of force until a

suspect thought to be armed is ‘fully secured.’” Jean-Baptiste, 627 F.3d

at 821–22 (quoting Crenshaw, 556 F.3d at 1293). Therefore, Ms.

Robinson cannot show excessive force based on the number of bullets

fired. See Cooper v. Rutherford, 503 F. App’x 672, 676 (11th Cir. 2012)

(“[W]e cannot find a single case in this circuit or from the Supreme

Court that clearly establishes that a large number of shots fired makes

                                     34
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 35 of 56




a reasonable use of deadly force unreasonable.”); see also Graham, 490

U.S. at 396–97 (“The calculus of reasonableness must embody allowance

for the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular

situation.”).

      Nor can Ms. Robinson rely on her son’s injuries to create a dispute

as to whether he posed a threat to officers while on the ground. Ms.

Robinson cites the expert report of Dr. Small, an orthopedist, in support

of her argument. As Ms. Robinson acknowledges, Dr. Small’s testimony

can establish only facts that are already undisputed: at some point,

Robinson became incapable of upright ambulatory movement, and at

some point, Robinson became seriously incapacitated. Because he does

not know the sequence of Robinson’s injuries, Dr. Small can only

speculate as to when Robinson became non-ambulatory or

incapacitated.9 Such speculation, even if admitted, would be insufficient



      9 In his expert report, Dr. Small also opines that based on injuries to
Robinson’s hand, Robinson at some point became unable to handle and discharge a
firearm. Because Dr. Small does not know when Robinson received these injuries,
                                      35
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 36 of 56




to create a dispute of fact as to when Robinson no longer posed a

threat.10

      And again, the relevant question is not Robinson’s actual

capabilities, but whether a reasonable officer would have perceived

Robinson to be a threat.

      Ms. Robinson also relies on the bystander video to argue that

Defendants used deadly force after Robinson was incapacitated. She

points to the amount of gunfire that is heard in the video after Robinson

falls to argue that a reasonable jury could conclude that an

“overwhelming majority” of the gunfire occurred while Robinson was

lying on the ground. [277] at 16.

      However, the video does not show when Robinson fell, and due to

a gap in the video where the apartment is out of view, it cannot even

he cannot testify as to when Robinson could no longer handle a firearm. Moreover,
during his deposition, Dr. Small re-reviewed Robinson’s x-rays and clarified that he
could not rule out the possibility that Robinson did not at any point lose the ability
to point a firearm.
      10 To the extent that Ms. Robinson relies on Bedard’s expert opinion that
Robinson’s injuries rendered him “incapable of supporting weight” and made it
“unlikely” that he could guide a firearm, these opinions are outside of Bedard’s
expertise in use of force and police tactics. [233-2] at 20. Even if admitted, the
opinions would not be sufficient to create a dispute of fact as to when Robinson no
longer posed a threat because Bedard considered only Robinson’s “final form.” Id.

                                         36
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 37 of 56




show at what point Defendants entered the apartment. Ms. Robinson

uses the term “volley” (occasionally interchanged with “burst,” and

“round”) when describing the gunfire in the video in an effort to provide

a chronology and to argue that Robinson fell to the ground early in the

exchange, but the term is not defined in the record, nor is it used

consistently by Ms. Robinson, Defendants, or the expert witnesses.

     Most importantly, the amount of gunfire that occurred after

Robinson fell is not relevant to the question of whether, at the time

Defendants fired, a reasonable officer would have perceived Robinson as

posing a danger. The inference that Ms. Robinson asks the Court to

draw regarding the amount of gunfire after Robinson fell is insufficient

to overcome Defendants’ sworn testimony that they fired toward

Robinson only when he posed an immediate threat.

     Finally, Ms. Robinson asks the Court to adopt her version of

events that after the flashbang was deployed, an unidentified

Defendant stood over Robinson’s body while he was unresponsive and

fired two bullets into him. In her complaint, she alleges that this

occurred after Robinson died, which cannot support an excessive force

                                    37
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 38 of 56




claim. McQuarter v. City of Atlanta, 572 F. Supp. 1401, 1419 (N.D. Ga.

1983) (stating, “it is clear that the civil rights of a person cannot be

violated once that person is dead” in a § 1983 case). It is not clear to the

Court whether Ms. Robinson now argues that this occurred before

Robinson died. Nevertheless, the Court finds that Ms. Robinson has not

presented plausible, sufficient evidence to support her version of events.

     Ms. Robinson cites the sound heard in the bystander video after

the flashbang is deployed as evidence that shots were fired after

Robinson was unresponsive. See Robinson v. Rankin, 815 F. App’x 330,

339 (11th Cir. 2020) (grouping shots fired by the officer into sets of

shots for purposes of the excessive force analysis and examining the

reasonableness of each set).

     All Defendants deny firing or hearing gunfire after the flashbang

on the day of the incident, though they agree that the noise in the video

sounds like a burst of gunfire. Even so, Defendants argue that a sound

resembling gunfire is insufficient to create a genuine dispute as to

whether Defendants’ use of force was reasonable.




                                     38
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 39 of 56




     Defendants also contend that even if shots were fired after the

flashbang, Ms. Robinson cannot show, even after the benefit of

discovery, (1) that the shots were fired by a Defendant; or (2) that the

shots struck and injured Robinson.

     The Court finds that the unresolved noise in the obstructed

bystander video alone is not sufficiently probative to create a genuine

issue for trial as to whether Defendants used deadly force after

Robinson became unresponsive. See Liberty Lobby, Inc., 477 U.S. at

249–50 (“[T]here is no issue for trial unless there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that

party. If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted.” (internal citations

omitted)); see also Cloud v. Stone, Civil Action No. 3:18-1070, 2020 WL

401914, at *7 (W.D. La. Jan. 23, 2020) (finding the witness’s video of the

incident to be of limited value and unable to support the plaintiff’s

speculative theory of events where much of the video was obscured and

it was not clear from the video whether the defendant-officer or the

suspect fired the shots in question).

                                     39
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 40 of 56




      The remaining evidence upon which Ms. Robinson relies in

support of her version of events is inadmissible, speculative, or self-

contradictory, making any inference drawn therefrom highly

implausible at best.

      Ms. Robinson points to two bullets allegedly found in the second-

floor landing floorboards. First, she has not proffered admissible

evidence of these bullets, nor has she explained how the evidence would

be reduced to an admissible form at trial. McMillian v. Johnson, 88

F.3d 1573, 1584 (11th Cir. 1996) (allowing otherwise admissible

evidence to be submitted in inadmissible form at the summary

judgment stage, though at trial it must be submitted in admissible

form).11 Second, her expert witnesses in forensic pathology offer

conflicting opinions regarding these alleged bullets.

      Dr. Baden uses these bullets as evidence that Robinson was shot

twice in the lower leg from above. Notably, this opinion is directly

      11 The bullets were purportedly recovered by a private investigator hired by
Ms. Robinson. Ms. Robinson has not identified the investigator as a witness, nor has
she produced any report from the investigator. At different times, Ms. Robinson
cites the GBI Forensic Report dated January 13, 2017, the report dated June 16,
2017, and a GBI Investigative Summary as evidence of the bullets, but the Court
cannot find mention in these reports of bullets found in the second-floor landing.

                                        40
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 41 of 56




contradicted by the undisputed fact that when Robinson fell, his legs

were positioned down the stairs. It is Dr. Crowns’s opinion, on the other

hand, that a bullet can come out of a body and lodge in the floorboards

in any particular manner, and he admits that there is no evidence that

any bullet in the floorboards traveled through Robinson at all. Tellingly,

Ms. Robinson now admits that “whether or not there was a bullet

found” in the landing floorboard “is irrelevant” to where the shooter was

standing. [263] at 9.

      Ms. Robinson also points to evidence that specific wounds in

Robinson’s body have downward trajectories, but Ms. Robinson’s own

experts disagree as to which wounds show a downward trajectory.12

More importantly, Dr. Crowns stressed repeatedly that without

dissection of the wound tracks, which the medical examiner did not




      12 Dr. Crowns speculates that a wound to Robinson’s left thigh has a
potentially downward trajectory. Dr. Baden opines that two wounds in Robinson’s
lower right leg are the wounds with a downward trajectory.

                                       41
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 42 of 56




attempt in this case, any opinion as to wound trajectory is all

speculative.13

      Finally, Ms. Robinson points to gunshot residue found on

Robinson’s shirt as evidence that a firearm was discharged in close

range to her son. However, the GBI firearms examiner did not run

distance pattern tests on the shirt because residue on the shirt could

have been residue from Robinson discharging his own weapon, from the

body being moved down the stairs, or from the flashbang.14

      Simply put, Ms. Robinson has not presented sufficient competent

evidence to create a genuine factual issue such that the Court must

credit her shifting theories of liability. See, e.g., Garrison, 787 F. App’x

at 630 (affirming the district court’s grant of summary judgment where

the plaintiff’s theory of liability “[did] not rise above the level of

speculation and guesswork”); Riley, 104 F.3d at 1251 (finding that




      13Even if the wound trajectories were not speculative, Dr. Crowns
acknowledges that a downward trajectory does not rule out the possibility that the
shot was fired from below Robinson.
      14 When presented with the firearms examiner’s testimony regarding the
shirt, Dr. Crowns withdrew any opinion regarding the gunshot residue.

                                        42
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 43 of 56




plaintiff’s “inherently incredible” theory of the incident could not create

an issue of fact where no reason existed to believe it).

     Viewing the facts in the light most favorable to Ms. Robinson and

drawing all reasonable inferences in her favor, the Court finds that

Robinson posed an immediate threat of harm to Defendants when he

pointed or fired his firearm toward them or attempted to do so.

     “Where the officer has probable cause to believe that the suspect

poses a threat of serious physical harm, either to the officer or to

others,” use of deadly force does not violate the Constitution. Garner,

471 U.S. at 11 (noting that this is true even where an officer uses

deadly force to prevent the suspect’s escape); see also Clark v. City of

Atlanta, 544 F. App’x 848, 856 (11th Cir. 2013) (stating that “to be

entitled to qualified immunity, ‘an officer need only have arguable

probable cause’ to employ deadly force (quoting St. George v. Pinellas

Cnty., 285 F.3d 1334, 1337 (11th Cir. 2002))); McCormick v. City of Fort

Lauderdale, 333 F.3d 1234, 1246 (11th Cir. 2003) (finding that the

Constitution “permit[s] the use of deadly force against a suspect who




                                    43
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 44 of 56




poses not merely an escape risk (because he is not yet in police control),

but also an imminent threat of danger to a police officer or others”).

     Moreover, a police officer is entitled to continue his use of deadly

force until a suspect thought to be armed is fully secured. Clark, 544 F.

App’x at 856 (quoting Crenshaw, 556 F.3d at 1293) (holding that the

officer acted reasonably in continuing to shoot at the suspect until the

threat of serious physical harm was eliminated and the suspect was

secured); Jean-Baptiste, 627 F.3d at 822 (“Until Officer Gutierrez

verified that Jean-Baptiste was disarmed, Officer Gutierrez ‘had no

reason to trust that [Jean-Baptiste] would not suddenly attempt to do

him harm.’” (quoting Crenshaw, 556 F.3d at 1293)).

     Defendants’ encounter with Robinson was exactly the type of

“tense, uncertain and rapidly evolving” crisis envisioned by the

Supreme Court when articulating the reasonableness calculus.

Graham, 490 U.S. at 397. Defendants repeatedly sought to arrest

Robinson peacefully, but Robinson continually refused to comply and

instead threatened Defendants with serious harm.




                                    44
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 45 of 56




     Considering the totality of the circumstances, the Court finds that

Defendants’ use of deadly force against Robinson was objectively

reasonable. See, e.g., Hunter v. Leeds, City of, 941 F.3d 1265, 1279 (11th

Cir. 2019) (finding that the officer did not violate the suspect’s

constitutional rights by using deadly force where the officer had

probable cause to believe that the suspect posed a threat of serious

physical harm when he pointed his gun at the officer); Clark, 544 F.

App’x at 856 (finding deadly force objectively reasonable under the

circumstances once the suspect pulled out a gun); Penley, 605 F.3d at

851 (finding deadly force reasonable where the suspect refused to drop

the weapon when repeatedly commanded to do so and instead pointed

his weapon at the officers); Garczynski, 573 F.3d at 1168 (finding that

the “escalation into deadly force was justified” when the suspect refused

to comply with commands to show his hands and drop the firearm and

instead swung the firearm in the direction of the officers); Carr v.

Tatangelo, 338 F.3d 1259, 1273 (11th Cir. 2003) (finding use of deadly

force reasonable where officers heard the chambering of a bullet and

saw a suspect point a weapon at a fellow officer).

                                     45
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 46 of 56




     Having found no constitutional violation, the qualified immunity

analysis ends. Accordingly, qualified immunity shields Heinze,

Hutchens, and Doyle from Ms. Robinson’s excessive force claim, and

summary judgment is appropriate.

           2.    Excessive Force Claim Against Kindred, Mauney,
                 O’Hare, Sauls, and Schreckengost

     A threshold element for any claim of excessive use of force is a

showing that the plaintiff was seized by the “intentional acquisition of

physical control by a government actor.” Vaugh v. Cox, 343 F.3d 1323,

1328 (11th Cir. 2003).

     It is undisputed that these Defendants did not discharge their

weapons or otherwise use any direct force against Robinson. In her

response to these Defendants’ motion for summary judgment, Ms.

Robinson acknowledges that they did not use excessive force. Instead,

she argues that they are liable only under her Bivens conspiracy claim.

     Accordingly, Ms. Robinson has failed to show that Kindred,

Mauney, O’Hare, Sauls, or Schreckengost engaged in the alleged

constitutional violation. As these Defendants are entitled to qualified



                                   46
       Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 47 of 56




immunity on Ms. Robinson’s excessive force claim, their motion for

summary judgment on this claim will be granted.

            3.    Bivens Conspiracy Claim

       Defendants contend that Ms. Robinson’s conspiracy claim fails

because Ms. Robinson (1) cannot demonstrate any underlying

unconstitutional conduct, and (2) offers no evidence that Defendants

formulated a single plan to deny Robinson his constitutional rights.

They also emphasize that the Supreme Court has never recognized a

Bivens claim for conspiracy, and they ask this Court to decline to do so

now.

       Ms. Robinson responds that her conspiracy claim is cognizable

under Bivens because Bivens claims are similar to claims brought under

42 U.S.C. § 1983, and civil conspiracy is a cognizable claim under

§ 1983. See Glover v. Eight Unknown D.E.A. Agents/Drug Task Force

Agents From Birmingham, Ala. Task Force, 225 F. App’x 781, 784 (11th

Cir. 2007) (“Bivens actions are analogous to § 1983 actions, and we will

generally apply § 1983 law to Bivens cases.”); Rowe v. City of Fort




                                     47
     Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 48 of 56




Lauderdale, 279 F.3d 1271, 1283 (11th Cir. 2002) (providing the

elements of § 1983 conspiracy).

     Though the Eleventh Circuit has recognized the existence of a

Bivens conspiracy claim, Fulwood v. Federal Bureau of Prisons, 568 F.

App’x 753, 755–56 (11th Cir. 2014) (per curiam), in 2017 the Supreme

Court cautioned against expanding Bivens beyond the three

circumstances in which the Supreme Court has acknowledged a Bivens

remedy. Ziglar v. Abbasi, 137 S. Ct. 1843 (2017) (emphasizing that

“expanding the Bivens remedy is now a ‘disfavored’ judicial activity”

and clarifying that “Bivens will not be extended to a new context if there

are ‘‘special factors counselling hesitation in the absence of affirmative

action by Congress’” (quoting Carlson v. Green, 446 U.S. 14, 18 (1980))).

     The Court need not reach the question of whether a Bivens

conspiracy claim is cognizable, though in light of the Supreme Court’s

decision in Ziglar, it would find that no such claim exists. Even if this

Court were to recognize the claim, Ms. Robinson would be unable to

establish a conspiracy to violate Robinson’s Fourth Amendment rights.

     To prove Bivens conspiracy, Ms. Robinson must

                                    48
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 49 of 56




     establish (1) the existence of an express or implied
     agreement among the defendant officers to deprive [her son]
     of his constitutional rights, and (2) an actual deprivation of
     those rights resulting from that agreement.

Ting v. United States, 927 F.2d 1504, 1512 (9th Cir. 1991). As discussed,

Ms. Robinson has failed to show an underlying constitutional violation,

and therefore her conspiracy claim fails. Even assuming arguendo that

Ms. Robinson could show actual denial of one of Robinson’s

constitutional rights, she cannot show that Defendants reached an

agreement to violate his rights. See Fulwood, 568 F. App’x at 756 (“It is

not enough to simply aver that a conspiracy existed. A plaintiff must

instead show that the parties reached an understanding to deny the

plaintiff his rights. The linchpin for conspiracy is agreement, which

presupposes communication.” (internal citations omitted)).

     As evidence of an agreement among Defendants to violate her

son’s right to be free from excessive force, Ms. Robinson points to the

following: (1) Defendants’ decision to not alter the tactical plan based on

Robinson’s mental health issues; (2) the fact that the officers assigned

to the first, second, third, and fourth positions carried a Glock .40 pistol,

an H&K MP5 9mm submachine gun, an H&K UMP .40 submachine
                                     49
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 50 of 56




gun, and a rifle, respectively; and (3) the officers’ decision to breach and

enter the apartment instead of “contain.” [278] at 13.

      None of these assertions shows an agreement among Defendants

to use excessive force.15 Indeed, that the SERFTF team did not alter its

tactics based on Robinson’s mental health, that the officers were so

armed, and that the tactical plan was to conduct a knock-and-announce

followed by a breach-and-hold if necessary all demonstrate that the

tactical plan was consistent with every other SERFTF warrant

operation designed to obtain peaceful compliance. Moreover, Ms.

Robinson has admitted that Defendants’ knock-and-announce procedure

was proper and consistent with law enforcement standards.

      Defendants indisputably followed procedure that is successful in

achieving peaceful compliance and surrender in nearly every case. Ms.

Robinson has not shown that the tactical plan included any agreement

      15 To the extent that Ms. Robinson relies on Bedard’s expert report in support
of these allegations, “so long as ‘a reasonable officer could have believed that his
conduct was justified,’ a plaintiff cannot ‘avoi[d] summary judgment by simply
producing an expert’s report that an officer’s conduct leading up to a deadly
confrontation was imprudent, inappropriate, or even reckless.’” City & Cnty. of S.F.
v. Sheehan, 135 S. Ct. 1765, 1777 (2015) (quoting Billington v. Smith, 292 F.3d
1177, 1189 (9th Cir. 2002), abrogated on other grounds by Cnty. of L.A. v. Mendez,
137 S. Ct. 1539, 1546 (2017)).

                                        50
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 51 of 56




to violate Robinson’s constitutional rights, and no reasonable jury could

make such an inference. See also Long v. Slaton, 508 F.3d 576, 581

(11th Cir. 2007) (stressing the threat posed by the suspect’s mentally

unstable condition when finding the officer’s use of force to be

objectively reasonable).

      Ms. Robinson also argues that Defendants lied and fabricated

evidence after the incident to cover up their excessive use of force,

which shows an agreement to violate civil rights. These assertions

amount to nothing more than “mere speculation and conjecture” and are

“an insufficient basis on which to predicate liability” Puglise v. Cobb

Cnty., 4 F. Supp. 2d 1172, 1181 (N.D. Ga. 1998) (finding that the

plaintiffs’ allegations in support of their §§ 1983 and 1985(2) conspiracy

claim were merely speculative and noting that “minor discrepancies in

officers’ testimony about their locations when shots were fired” are more

indicative of a lack of agreement than of conspiracy).16


      16  Ms. Robinson relies primarily on two cases to support her argument that a
jury can infer conspiratorial agreement from a fabricated story after-the-fact:
Sanchez v. Foley, 972 F.3d 1 (1st Cir. 2020), and Weiland v. Palm Beach County
Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015). However, the First Circuit clarified
in Sanchez that evidence of a cover-up, without any evidence of a conspiratorial
agreement prior to the alleged unlawful conduct, cannot support a claim for civil
                                          51
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 52 of 56




      Ms. Robinson’s Bivens conspiracy claim is utterly unsupported by

any evidence. Accordingly, summary judgment as to the claim will be

granted.

             4.     Tort Claims

      Defendants contend that Ms. Robinson’s state law tort claims for

battery and wrongful death fail because, pursuant to the Federal Tort

Claims Act (“FTCA”), a suit against the United States is the exclusive

remedy for tort claims arising from the actions of federal employees

taken within the scope of their employment. 28 U.S.C. § 2679(b)(1).

Defendants Kindred, Mauney, O’Hare, Sauls, and Schreckengost argue

in addition that Ms. Robinson has failed to produce evidence that

supports either claim against them, as she has admitted that they

exercised no force against Robinson.

      Ms. Robinson responds that any decision on the state law claims

would be premature because this Court limited discovery in this case “to


rights conspiracy. 972 F.3d at 12. Moreover, in Weiland the Eleventh Circuit held
that the complaint sufficiently alleged civil rights conspiracy because the officers’
alleged cover-up caused the specific deprivation of the plaintiff’s constitutional
rights by directly and proximately causing his unjust incarceration. 792 F.3d at
1327–28 (emphasis added).

                                          52
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 53 of 56




determine who discharged their weapons, and who did not, and under

what circumstances to help determine qualified immunity against

Bivens violations for excessive force.” [85] at 40.

     The FTCA permits a tort suit against the United States if

personal injury or death is “caused by the negligent or wrongful act or

omission” of the government employee acting in the scope of his

employment. 28 U.S.C. § 1346(b). Under 28 U.S.C. § 2671, “employee of

the government” includes “persons acting on behalf of a federal agency

in an official capacity, temporarily or permanently in the service of the

United States, whether with or without compensation . . . .” Under 5

U.S.C. § 3374(c), a local government employee on detail to a federal

agency is deemed an employee of the agency for purposes of the FTCA.

Ellis v. Ficano, No. 94-1039, 1995 WL 764127, at *6 (6th Cir. Dec. 27,

1995).

     Generally, the Attorney General defends any civil action brought

against an employee of the Government. Id. § 2679(c). The Attorney

General then certifies that the defendant employee was acting within

the scope of his employment “at the time of the incident out of which the

                                     53
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 54 of 56




claim arose . . . .” Id. § 2679(d)(1). At that point, the civil action will be

deemed an action against the United States, and the United States is

substituted as a party defendant. Id. The Attorney General has

delegated certification authority to the United States Attorneys under

28 C.F.R. §§ 15.3 and 15.4.

      Accordingly, the U.S. Attorney for the Northern District of

Georgia is directed to file with the Court the appropriate scope of

employment certification and notice of substitution. Upon such filing,

the action will be deemed an action against the United States pursuant

to 28 U.S.C. § 2679(d)(1), and the Court will drop Sauls, Schreckengost,

O’Hare, Hutchens, Mauney, Heinze, Kindred, and Doyle as Defendants

and substitute for them the United States of America.

      In light of today’s ruling on the Bivens claims, Ms. Robinson will

be given an additional ten days to respond as to why summary

judgment should not be granted with respect to her battery and

wrongful death claims.




                                      54
      Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 55 of 56




      B.   Daubert Motions to Exclude

      The Court need not reach Defendants’ Daubert motions to exclude

Ms. Robinson’s expert witnesses. Even if the contested expert witness

testimony were admitted, Ms. Robinson fails to create a genuine issue of

material fact with respect to her excessive force and conspiracy claims.

IV.   Conclusion

      For the foregoing reasons, Defendants’ motions [248, 249] for

summary judgment are granted in part with respect to Ms. Robinson’s

Bivens claims for excessive force and conspiracy. Summary judgment

with respect to the battery and wrongful death claims is withheld

pending Ms. Robinson’s response.

      Defendants’ motions [244, 245, 246, 247] to exclude Ms.

Robinson’s expert witnesses are denied as moot.

      Ms. Robinson is directed to file a response within ten days

addressing why summary judgment on her battery and wrongful death

claims should not be granted.




                                    55
Case 1:18-cv-00131-TCB Document 303 Filed 02/24/21 Page 56 of 56




IT IS SO ORDERED this 24th day of February, 2021.



                             ____________________________________
                             Timothy C. Batten, Sr.
                             United States District Judge




                              56
